United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3521
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                          Dale McCoy, also known as Jake

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                  ____________

                            Submitted: October 15, 2018
                              Filed: January 29, 2019
                                   [Unpublished]
                                  ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Dale McCoy pleaded guilty to one count of conspiracy to distribute and to
possess with intent to distribute fifty grams or more of pure (actual) methamphetamine
following a prior felony controlled substance conviction, in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A), 846, and 851. The district court1 sentenced McCoy to 327
months’ imprisonment, a sentence at the top of the advisory sentencing range under
the U.S. Sentencing Guidelines (Guidelines). McCoy argues that his sentence is
substantively unreasonable in light of his troubled childhood, his mental health issues,
his drug addiction, and his age.

         We find no abuse of discretion in the district court’s sentencing decision. See
Gall v. United States, 552 U.S. 38, 51 (2007) (standard of review). Against the
mitigating factors listed above, the district court weighed the “particularly aggravating
. . . set of circumstances” involved in this case, including McCoy’s possession of a
handgun in connection with methamphetamine distribution and his use and
manufacture of methamphetamine after he was released from state custody. See
United States v. King, 898 F.3d 797, 810 (8th Cir. 2018) (“The district court’s
decision not to weigh mitigating factors as heavily as [the defendant] would have
preferred does not justify reversal.” (internal quotation marks and citation omitted)).
Moreover, the district court’s finding that McCoy presents an “extremely high risk to
recidivate” is supported by McCoy’s lengthy criminal history, particularly his three
state felony convictions related to methamphetamine distribution and his failure to
refrain from criminal activity while on state probation or parole. Although McCoy
contends that the district court ignored his arguments related to recidivism and to the
long-term consequences suffered by victims of childhood abuse, we are satisfied that
the district court adequately explained its decision to impose a Guidelines-range
sentence. See Rita v. United States, 551 U.S. 338, 356 (2007) (“[W]hen a judge
decides simply to apply the Guidelines to a particular case, doing so will not
necessarily require lengthy explanation.”); United States v. Straw, 616 F.3d 737, 743
(8th Cir. 2010) (noting that “[t]he district court is not required to address on record
every . . . argument set forth by a defendant”).


      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
The sentence is affirmed.
                ______________________________




                            -3-